Title: Address to the Agricultural Society of Albemarle, 12 May 1818 (Editorial Note)
From: 
To: 


Editorial Note
At the 12 May 1818 meeting of the Agricultural Society of Albemarle, “the President took the chair, and delivered an address upon the nature and principles of the objects which the Society have in view, pointing out at the same time many prevailing errors in the present general system of Agriculture” (Rodney H. True, ed., “Minute Book of the Albemarle [Virginia] Agricultural Society,” printed in Annual Report of the American Historical Association for the Year 1918 [3 vols.; Washington, 1921], 1:279). Afterward a resolution was passed thanking James Madison and authorizing the printing of the address in the Richmond Enquirer and as a pamphlet in a print run of 250 copies, with one copy to be given to each member of the society (ibid., 1:280).
The society had been organized a year earlier on 5 May 1817 by a group of men headed by John Hartwell Cocke, Peter Minor, and Thomas Jefferson. Madison was not present. At the society’s next meeting on 7 October 1817, officers were elected. Madison was chosen president and served until his resignation in October 1824 (“Early Days of the Albemarle Agricultural Society,” printed ibid., 1:243–44, 246–47; “Minute Book of the Albemarle Agricultural Society,” printed ibid., 1:304). Thomas Mann Randolph, first vice president of the society, informed Madison of his election in a letter of 14 October 1817, and Madison accepted the honor in his reply of 24 October 1817. Though Madison served as titular head of the society, it appears that he never attended another meeting.
Madison’s Address to the Agricultural Society of Albemarle was an effort to combine a lifetime of reading on scientific agriculture with his experience of three decades of practical farming. In composing the essay, Madison drew on writers as diverse as Jethro Tull, Joseph Priestly, Jan Ingenhousz, Sir Humphry Davy, John Taylor of Caroline, as well as his own observations (see Notes on Agriculture, ante–12 May 1818), and notes he had taken for his National Gazette essays in 1791–92 (see Preliminary Draft of an Essay on Natural Order, ca. 10 Nov. 1791, and Notes on Emigration, ante 19 Nov. 1791, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:100–104, 113–16).
The breadth of Madison’s reading on agriculture impressed even Thomas Jefferson, who commented to John Quincy Adams in 1807 that “the person who united with other science the greatest agricultural knowledge of any man he knew was Mr. Madison. He was the best farmer in the world” (Charles Francis Adams, ed., Memoirs of John Quincy Adams [12 vols.; Philadelphia, 1874–77], 1:473). Madison’s reputation “as a successful practical farmer” extended to the general public who sent him agricultural treatises, bestowed upon him honorary memberships in local agricultural societies, and elected him president of a national organization, the American Board of Agriculture (Thomas Moore to JM, 2 Apr. and 12 Aug. 1802 and n. 1, Isaac Briggs to JM, 22 Feb. 1803 and n. 1, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (8 vols. to date; Charlottesville, Va., 1986—)., 3:94–95, 474, 4:343). Foreign observers also were impressed that public officials of Madison’s stature should be so involved and interested in agricultural issues (Alexander von Humboldt to JM, 27 June 1804, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (8 vols. to date; Charlottesville, Va., 1986—)., 7:378; José Corrèa de Serra to JM, 5 Sept. 1818).
Madison’s interest in scientific farming was long-standing, but it was not until the 1790s that he was able to put his reading and observation of best farming practice to work on his own lands. By the time Madison was in his first term in Congress, he had responsibility for two large farms on the Montpelier plantation, and it is through his correspondence with his father, James Madison Sr., that one can see Madison’s experiments at work. The correspondence is replete with Madison’s plans and instructions concerning crop rotation, the use of manures, plowing across hills, experimentation with new varieties of grains, fruits, and vegetables, and the use of clover. That these instructions were often more honored in the breach than the observance is indicated by Madison’s comment to his father on 22 Jan. 1797: “The shortness of the crop of Corn at Black-Meadow is a proof of the ruinous tendency of perpetual cultivation, and of the absolute necessity, of a meliorating rotation of rest, & red Clover, with all the help that manures can supply” (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:472; see also Instructions for the Montpelier Overseer and Laborers, ca. 8 Nov. 1790 (ibid., 13:302–4); and JM to James Madison Sr., 21 Jan. and 13 June 1790, 30 Mar. 1792, 21 Feb., 25 Apr., and 17 Nov. 1794, 26 Jan. 1795, 17 Jan., 21 Feb., 13 Mar., and 19 Dec. 1796, 29 Jan., 5 and 13 Feb., and 12 Mar. 1797, ibid., 13:1–2, 241–42, 14:271–72, 15:262–63, 314, 383–84, 456, 16:191–92, 228, 265–67, 434, 476–77, 484–85, 490, 500–501).
After his father’s death in 1801, Madison assumed responsibility for all of the Montpelier estate, and he was able, so far as his residence in Washington allowed him, to farm his lands according to his own wishes. His retirement from the presidency permitted him to devote more time to his schemes and afforded him the leisure to closely observe the results of his agricultural experimentation. The seven suggestions for greater productivity in Virginia that form the second part of his address are derived from Madison’s own experience.
The publication of the Address was undertaken by Francis Walker Gilmer, a young lawyer residing in Richmond and a friend of the agricultural society’s secretary, Peter Minor. Gilmer wrote Minor on 29 June 1818 that “Ritchie accepts your proposal in all its parts, & your 250 copies will soon be sent you.” On 9 July he wrote that the “address is still on the anvil” but would soon be finished. Richard Peters received a pamphlet from Madison on 29 July, so the distribution of the Address must have preceded that date (Gilmer to Minor, 29 June and 9 July 1818 [ViU: Francis Walker Gilmer Papers], Peters to JM, 30 July 1818).
Madison’s Address was generally well received, both locally and throughout the nation. John Hartwell Cocke thought it was “admirable” (diary entry for 17 May 1818, [ViU: Cocke Family Papers]), and Madison received letters from many well-known agriculturalists, either praising the piece or taking issue with some of its assertions. Richard Peters, Benjamin Henry Latrobe, and Asher Robbins, among others, wrote to congratulate him on it (Latrobe to JM, 8 July 1818, Robbins to JM, 17 July 1818, Peters to JM, 30 July 1818). Not all the comment was complimentary. Gilmer had a very different take on the essay. The address, he wrote, “shows a logical & cultivated mind not very conversant with the accurate sciences, & wanting sound information on the subject. He has cast anchor rather far from the coast, for his preliminary observations which form the longer part of the work have little relation to the matter at hand. The causes which he assigns for the limitation of the productive powers of agriculture, & the multiplication of the human species are not the true ones.” But, he continued, “you will say all this is captious & perhaps presumptuous” (Gilmer to Minor, 29 June 1818 [ViU: Francis Walker Gilmer Papers]).
There is no doubt, however, that with the distribution of the pamphlet and its subsequent reprinting in the Baltimore American Farmer and the Albany, N.Y., Plough Boy in 1819, the Address bolstered Madison’s reputation as a thoughtful advocate and critic of American agriculture. In addition, the sheer novelty of a former president, in the words of José Corrèa de Serra, “improving the first and noblest of arts, after having administered the government of a great people” gave the Address more attention that it might ordinarily have attracted (Corrèa de Serra to JM, 5 Sept. 1818). Still, the final word might be given to John Quincy Adams, who wrote many years after the event, that Madison had “delivered an address which the practical farmer and the classical scholar may read with equal profit and delight” (John Quincy Adams, An Eulogy on the Life and Character of James Madison … [Boston, 1836], 84).
(Secondary sources used for this note: Susan Dunn, Dominion of Memories: Jefferson, Madison & the Decline of Virginia [New York, 2007], 15–29; Ketcham, James Madison, 372–75, 621–23; John T. Schlotterbeck, “Plantation and Farm: Social and Economic Change in Orange and Greene Counties, Virginia, 1716 to 1860” [PhD diss., Johns Hopkins, 1980], 260–62).
